449 F.2d 429
UNITED STATES of America, Appellee,v.Amilcar MONDESI-CRUZ, Appellant.
No. 71-1769.
United States Court of Appeals,Ninth Circuit.
Aug. 31, 1971.

Edward A. Infante, of Pedersen & Flowers, San Diego, Cal., for appellant.
Harry D. Steward, U. S. Atty., Robert H. Filsinger, Chief, Crim. Div., Brian E. Michaels, Asst. U. S. Atty., San Diego, Cal., for appellee.
Before HAMLEY, HUFSTEDLER, and KILKENNY, Circuit Judges.
PER CURIAM:


1
Mondesi-Cruz appeals from his conviction upon two counts of an indictment charging him with violations of 21 U.S.C. Sec. 176a.  Cruz was arrested at the border when four kilos of marihuana were discovered in the interior of the spare tire of the car that he was driving.


2
The sole basis of his appeal is his contention that proof of the commercial value of the marihuana is an essential element of the offense, citing Current v. United States (9th Cir. 1961) 287 F.2d 268.  As we have pointed out in United States v. Powell and Wheeler (9th Cir. 1971) 449 F.2d 335, the Current case holds that proof of commercial value is relevant to the issue of intent to defraud and thus admissible; it does not stand for the proposition that commercial value is an element of the offense.


3
The judgment is affirmed.